Citation Nr: 1605007	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-11 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss on an extraschedular basis.
 
 2.  Entitlement to a rating in excess of 10 percent for bilateral pes planus (flatfeet) prior to December 2, 2015 and in excess of 50 percent since December 2, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1956 to March 1959. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2006 and August 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

A claim for a total disability rating based on individual unemployability (TDIU) may be inferred in an increased rating claim when the record raises the question of unemployability due to the disability for which an increased rating is sought.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  TDIU is not an issue in the instant case.  The Veteran has limited the issues on appeal to the higher rating, and has not made specific claims regarding unemployability for the Board to act upon. 

The matters on appeal were previously before the Board in August 2012, March 2014, and April 2015.  In August 2012, the appeal in its entirety was remanded to the RO to obtain updated VA treatment records and to schedule the Veteran for examinations to determine the current severity of his service-connected hearing and feet disabilities. The RO substantially completed the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Examinations of the Veteran's hearing and feet were completed in August 2012 and October 2012, respectively.  Updated VA treatment records were obtained in August 2012 and uploaded to Virtual VA electronic claims file system. 

In March 2014, the appeal returned to the Board.  In its March 2014 decision, the Board increased the Veteran's rating for bilateral pes planus from noncompensable to 10 percent and denied entitlement to a compensable rating for bilateral hearing loss. 

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the Court granted a Joint Motion for a Partial Remand (JMPR), agreed upon by the parties, which vacated and remanded the Board's decision with respect to its denial of entitlement to a rating in excess of 10 percent for bilateral pes planus on schedular and extraschedular bases, and entitlement to an initial compensable rating for bilateral hearing loss on an extraschedular basis.  The JMPR requested that the Board obtain a decision as to whether diagnosed degenerative joint disease of the feet was attributable to the service-connected pes planus and would possibly result in a higher rating for the Veteran when considered in conjunction with the rating criteria 

The Court affirmed the Board's decision with regard to the grant of a compensable rating of 10 percent for bilateral pes planus, and its denial of an initial compensable rating for bilateral hearing loss on a schedular basis. 

As a result of the Board's decision, the Veteran's combined disability rating was increased to 30 percent effective December 2005.  

In an April 2014 letter, the RO asked him to provide information about his spouse, so that he could be awarded a dependency benefit. The Veteran did promptly provide this information to the RO, but it does not appear it was ever processed. Therefore, the Board referred to the RO the issue of dependent benefits for the Veteran's spouse. 

The Veteran's claims pursuant to the January 2015 JMPR returned to the Board in April 2015.  The Board denied referral of the claim to the Director of Compensation Service pertaining to the increased rating claim for bilateral hearing loss, but remanded the claim related to bilateral pes planus for an examination consistent with the January 2015 JMPR. The examination with opinion was completed in December 2015 and the report has been associated with the claims file.  During the pendency of the appeal, the RO increased the rating of the service-connected bilateral pes planus from 10 percent to 50 percent effective December 2, 2015.  

The Veteran appealed the Board's denial of entitlement to an initial compensable rating on an extraschedular basis for failure to adequately discuss the reasons and basis for not referring the claim.  During the pendency of the claim, the parties agreed to a Joint Motion for Remand (JMR) in December 2015 vacating the denial, and remanding the claim to the Board to readjudicate referral for an extraschedular rating including a more expanded discussion and application of Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).  

The issue of entitlement to an increased compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 2, 2015, the Veteran's bilateral pes planus was manifested by pain resulting in difficulty with ambulation, standing, and performing activities using the feet, especially for prolonged periods of time.

2.  Since December 2, 2015, the Veteran's bilateral pes planus worsened with extreme foot pain, difficulty with ambulating, standing and performing activities requiring use of the feet for prolonged periods, swelling, and marked pronation. 

3.  The Veteran's degenerative joint disease of the feet is not related to the service-connected pes planus.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for bilateral pes planus, to include extraschedular considerations, have not been met prior to December 2, 2015.  38 U.S.C.A §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5276 (2015).

2.  Since December 2, 2015, the criteria for a rating in excess of 50 percent for bilateral pes planus, to include extraschedular considerations, have not been met. 
38 U.S.C.A §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  Bilateral Pes Planus 

The Veteran has bilateral pes planus (or flatfeet).  In March 2014, the Board granted the Veteran an initial 10 percent rating for this disability.  In January 2015, the RO increased the Veteran's rating to 50 percent effective December 2, 2015.  

Flatfeet are rated under Diagnostic Code (DC) 5276, which provides ratings for an acquired flatfoot on a bilateral or unilateral basis.  A 10 percent rating is warranted for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achilles, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating is warranted for bilateral severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent rating is warranted for pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achilles on manipulation, that is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. See 38 C.F.R. §§ 4.40, 4.45 and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Board will assign a higher evaluation if the "disability picture more nearly approximates the criteria required for that rating." 38 C.F.R. § 4.7.  In the assignment of the higher rating, "it is not expected ... that all cases will show all the findings specified in [the applicable DC]." 38 C.F.R. § 4.21.

Although the Veteran was satisfied with the initial 10 percent rating the Board granted for bilateral pes planus,  the January 2015 Joint Motion for Partial Remand (JMPR) requested that the Board remand the claim to the RO to schedule an examination as to whether bilateral degenerative changes of the Veteran's feet were attributable to the Veteran's pes planus or an incidental finding unrelated to the service-connected disability as a factor to consider whether an increased or separate rating for each foot was in order.  An examination conducted in December 2015 opined that the degenerative joint disease of the first metatarsophalangeal (MTP) joint has an unknown etiology, but such injury is usually due to trauma and/or repetitive microtrauma, and not due to pes planus.  Ultimately, she opined that it was less likely than not that the degenerative joint disease of the first MTP is due to bilateral pes planus.  Without any opinions to the contrary, the Board finds the degenerative joint disease unrelated to the bilateral pes planus.  Therefore, any consideration of this condition as evidence to warrant a higher or separate rating is not warranted. 

Independent of these findings, the Board reviewed the record for any additional evidence to warrant a higher rating than already adjudicated.  Unfortunately, additional records obtained, including VA treatment records from Mountain Home, Tennessee VA Medical Center did not provide any evidence pertaining to the Veteran's bilateral pes planus and/or general functioning of the feet to utilize in rating the disability for the period prior to December 2, 2015.  Accordingly, the initial 10 percent rating provided for in the Board's March 2014 decision is affirmed.  As noted in the earlier March 2014 decision, the Board found the objective evidence was consistent with moderate flatfeet with weight-bearing line medial to the great toe based on the examinations of record conducted in January 2005, May 2007, and October 2012.  With no additional evidence, the Board finds the Veteran has received the highest schedular rating of 10 percent available prior to December 2, 2015.  

The Board also finds that the Veteran is in receipt of the highest schedular rating as of December 2, 2015 since 50 percent is the highest schedular rating permitted for bilateral pes planus.  Since this is the highest schedular rating available, there is no need to discuss the medical evidence, since the symptoms could not result in a higher rating.  There is no indication in the medical evidence that the Veteran has symptoms or conditions from his pes planus that should be evaluated under another diagnostic code.  In fact, since there is a diagnostic code directly applicable to the nature of his service-connected disability, there is no need to consider whether other codes would be more pertinent. 

Since the Veteran has not expressed any issue with the schedular ratings as noted above, the Board continued its review of the claim for an increased rating on an extraschedular basis.  

B.  Extraschedular Considerations

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, the VA may refer a case to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 
38 C.F.R. § 3.321(b)(1).

The Board finds referral of bilateral pes planus for extraschedular consideration unnecessary.  The rating criteria for bilateral pes planus addresses functional limitations caused by pain with use and manipulation, and limited weight bearing.  The December 2015 VA examination report notes that foot pain flare-ups have increased with normal daily activity.  The symptoms are not relieved with the use of orthopedic shoes or appliances.  These symptoms are specifically addressed by the rating criteria including pain on use of feet, and symptoms not improved by orthopedic shoes or appliances.  The Board has rated the Veteran based on the severity of the issues throughout the appeal period.   

The Board is also aware of other symptoms that are not specifically contemplated by the rating criteria as noted by the Veteran such as general burning sensation.  However, based on statements by the Veteran, this symptom does not represent an unusual or exceptional disability picture that would create marked interference with employment of frequent hospitalizations, necessary to fulfil the second step of the Thun analysis.  In the October 2012 VA examination, the Veteran reported that the burning sensation, which is sometimes manifested with tingling, may be relieved by changing positions, such as from standing to sitting, to alleviate his discomfort.   Since the Veteran is able to make appropriate adjustments to relieve himself as related to the burning and tingling sensations, these symptoms do not represent an exceptional or unusual disability picture such that would create a marked interference in employment.  Additionally, the Veteran has not reported that he has required frequent hospitalizations due to these symptoms, even as his symptoms have worsened.  The December 2015 examination noted that the Veteran has never undergone surgery for the bilateral foot issue and no significant hospitalizations were noted by the Veteran, or seen in treatment records. 

The Board also considered whether a veteran may be entitled to "consideration [under 38 C.F.R. § .321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014).  As opposed to the discussion above, based solely on consideration of bilateral pes planus disability, such a referral could be considered based on the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.

The Board notes at this juncture that, because the prior JMR's explicitly found fault with the Board's prior discussions of Johnson in the context of the hearing loss claim, the Board will address the applicability of Johnson now, in the context of the pes planus claim, and this question will need to be addressed again when the hearing loss claim returns from remand.  In other words, since the Board is adjudicating the pes planus claim, full consideration of the extraschedular component is required based on the evidence now of record.  When the hearing loss claim returns, then the Johnson question will be re-visited within the context of adjudicating that claim, and will then consider any additional evidence that has been developed.

Prior to December 2, 2015, the Veteran had a combined rating of 30 percent due to bilateral pes planus, a residual scar from basal cell carcinoma, tinnitus, bilateral hearing loss, and a ruptured ear drum.  Since December 2, 2015, the combined rating has increased to 60 percent.   The combined ratings percentage "represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.

In reviewing the impairment caused by each condition, the Board can find no unique disability picture as a result of the multiple symptoms.  For example, the ruptured ear drum occurred in service.  The Veteran was given a noncompensable rating for that injury.  Subsequent disabilities of bilateral hearing loss and tinnitus were rated and have affected the Veteran's hearing.  The bilateral hearing loss has caused the Veteran difficulty hearing conversations in loud settings.  The tinnitus causes the Veteran to hear a clicking noise, which is irritating and also affects his ability to hear conversations.  The basal cell carcinoma scar is visible, but has not resulted in any additional disability such as pain or instability.  The bilateral pes planus causes the Veteran pain, swelling, difficulty walking and standing for prolonged periods and marked pronation.  In each case, the rating criteria contemplate the symptoms the Veteran complains of.  There are no allegations specifically as to how the conditions collectively affect the Veteran. 

Aside from the symptoms unique to each disability, the Board finds no unusual collective or combined effect caused by a combination of the symptoms from the Veteran's service connected disabilities.  Ultimately, the Board finds the Veteran's symptoms and functional limitations are reasonably described by the rating criteria for each condition and there is no unusual collective or combined effect.  Therefore, the Board concludes referral for extraschedular consideration under Johnson is not warranted at this time.  

II.  VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to claims on appeal in an October 2007 notice.  As the content of the notice letter fully complied with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

Regarding VA's duty to assist, the VA obtained evidence pertaining to the Veteran's claim including pertinent post-service medical records, including VA examination reports.  During the pendency of the appeal the Board remanded the claim for updated VA treatment records through 2015.  There is no indication of any additional relevant evidence that has not been obtained.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal (the Veteran's current level of disability).  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran was provided thorough VA examinations 
regarding the Veteran's bilateral pes planus in January 2005, May 2007, October 2012, and December 2015.  The Board finds that these examinations were adequate in that each examiner reviewed the claims file, interviewed and personally evaluated the Veteran to determine the severity of the service-connected foot disability.  Accordingly, there is no duty to provide additional examinations and/or medical opinions.  See 38 C.F.R. §§ 3.159, 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).


ORDER

An initial rating in excess of 10 percent for bilateral pes planus prior to December 2, 2015 is denied. 

A rating in excess of 50 percent since December 2, 2015 is denied. 


REMAND

Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  Both the Veteran and his wife have submitted statements as to the Veteran's hearing difficulties.  The Veteran's wife reports that when she talks to the Veteran she has to repeat herself and speak in a loud voice before the Veteran is able to understand what she is saying.  He reports difficulty understanding conversations when there is background noise.  The August 2012 VA examiner noted that the Veteran's bilateral hearing loss would affect daily life including the ability to work because it is hard for him to hear conversation.  The prior JMRs suggest an extraschedular rating is raised by the record and the Board has inadequately addressed the question.  Therefore, the Board will remand the issue to the RO to direct the matter to the Director of Compensation Service for a determination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the claim of entitlement to an initial extraschedular rating for bilateral hearing loss to the Director of Compensation and Pension, for extraschedular consideration. 

2.  If the benefit sought on appeal remains denied please issue the Veteran and his representative a supplemental statement of the case, an appropriate time to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


